Exhibit 10.1

MASTER CONSENT, SECOND AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT, SECOND
AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT PROMISSORY NOTE AND FIRST
AMENDMENT TO AMENDED AND RESTATED TERM PROMISSORY NOTE







MASTER CONSENT, SECOND AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT, SECOND
AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT PROMISSORY NOTE AND FIRST
AMENDMENT TO AMENDED AND RESTATED TERM PROMISSORY NOTE (the “Amendment”), dated
as of March __, 2009, among Kowabunga! Inc. (formerly known as Think Partnership
Inc.), a Nevada corporation (“Borrower”), each of the Guarantors signatory
hereto (the “Guarantors”) and Wachovia Bank, National Association (“Bank”).




W I T N E S S E T H:




WHEREAS, Bank has made available to Borrower a secured credit facility pursuant
to the terms and conditions of the following:  (i) that certain Amended and
Restated Loan Agreement, dated as of February 27, 2008, between Borrower and
Bank, as amended by Master Consent to Loan Documents and First Amendment to Loan
Agreement and Amended and Restated Revolving Credit Promissory Note dated as of
June 25, 2008 and as amended, restated, supplemented or modified from time to
time (the “Loan Agreement”); (ii) that certain Amended and Restated Guaranty
Agreement, dated as of February 27, 2008, between Borrower, the Guarantors and
Bank, as amended, restated, supplemented or modified from time to time (the
“Guaranty Agreement”); (iii) that certain Amended and Restated Security
Agreement, dated as of February 27, 2008, between Borrower, the Guarantors and
Bank, as amended, restated, supplemented or modified from time to time (the
“Security Agreement”); (iv) that certain Amended and Restated Revolving Credit
Promissory Note in the original principal amount of $15,000,000 dated as of
February 27, 2008, executed by Borrower payable to the order of Bank, as amended
by Master Consent to Loan documents and First Amendment to Loan Agreement and
Amended and Restated Revolving Credit promissory Note dated as of June 25, 2008
and as amended, restated, supplemented or modified from time to time (the
“Revolving Credit Note”); (v) that certain Amended and Restated Term Promissory
Note in the original principal amount of $5,000,000 dated as of February 27,
2008, executed by Borrower payable to the order of Bank, as amended, restated,
supplemented or modified from time to time (the “Term Note”); (vi) that certain
Letter of Credit dated September 26, 2007 in the amount of $725,000 (reference
number SM227727) (“Letter of Credit #SM227727”); and (vii) all other documents
executed in connection therewith, as amended, restated, supplemented or modified
from time to time (collectively with the Loan Agreement, the Guaranty Agreement,
the Security Agreement, the Revolving Credit Note, the Term Note and Letter of
Credit #SM227727, the “Loan Documents”);




WHEREAS, Borrower and Bank entered into that certain ISDA Master Agreement and
the Schedule thereto dated as of January 24, 2008 (the “Master Agreement”), and
pursuant to the Master Agreement, Borrower and Bank have entered into an
interest rate swap transaction





--------------------------------------------------------------------------------

evidenced by that certain Confirmation dated February 28, 2008 (the
“Confirmation” and together with the Master Agreement, collectively, the “Swap
Agreements”); and




WHEREAS, Borrower and Guarantors have requested that the Bank agree to (i) amend
the Loan Agreement, the Revolving Credit Note and the Term Note as further set
forth below; and (ii) consent to the potential sale by Borrower of MarketSmart
Advertising, Inc. and certain other segments of the business of the Borrower
(each, a “Segment Sale”, collectively, the “Segment Sales”).




NOW, THEREFORE, in consideration of the premises and agreements contained
herein, the parties hereto hereby agree as follows:




1.

Definitions.  All capitalized terms used herein and not otherwise defined shall
have the respective meanings provided to such terms in the Loan Documents, as
amended hereby.  In addition to the terms defined in the Loan Documents, the
following term shall have the following meaning for the purposes of this
Amendment:




“Swap Agreement Early Termination Amount” shall mean, at any date of
determination with respect to a Swap Agreement, the amount determined pursuant
to the terms of the Swap Agreements as being payable in respect of an early
termination of such Swap Agreement if such Swap Agreement were being terminated
as of such date as a result of an event of default or termination event for
which Borrower were the defaulting party or sole Affected Party (as such term is
defined in the Swap Agreements) (it being understood such amount is based on
market conditions and any such amount will be subject to market conditions at
the time of the determination).

2.

Amendments.

(a)

Amendments to the Loan Agreement.  

(i)

The “Letters of Credit” paragraph of the Loan Agreement is hereby amended by
inserting the following at the end of such paragraph:

Notwithstanding the foregoing, from and after March __, 2009 (a) Bank shall have
no further obligation to issue any Letters of Credit nor honor any requests for
issuance of Letters of Credit by Borrower, (b) Borrower shall arrange for the
return, cancellation, termination or replacement of all outstanding Letters of
Credit on or before August 21, 2009, and (c) Bank shall give beneficiaries of
outstanding Letters of Credit notices of non-renewal for such outstanding
Letters of Credit in accordance with Bank’s customary practices.  Borrower
remains obligated to reimburse Bank immediately for any draw on any Letter of
Credit.  




(ii)

The “Affirmative Covenants” paragraph of the Loan Agreement is hereby amended as
follows:

(1)

by adding the following section at the end of such paragraph:





2







--------------------------------------------------------------------------------

Field Exams, Appraisals and other Assessments of Collateral. Bank may obtain, at
Borrower’s expense, such appraisals and field exams and other assessments of
Collateral as Bank may reasonably request.




(2)

by deleting the “Other Financial Information” section in its entirety and
substituting, in lieu thereof, the following:

Other Financial Information. Deliver promptly (i) commencing with the month
ending February 28, 2009, a monthly listing of Borrower’s and the Guarantors’
accounts receivables and a detailed aging report (on an aged-by-invoice basis),
all in form and substance reasonably satisfactory to Bank and (ii) such other
information regarding the operation, business affairs, and financial condition
of Borrower and the Guarantors which Bank may reasonably request.




(iii)

The “Negative Covenants” paragraph of the Loan Agreement is hereby amended as
follows:

(1)

by inserting the following at the end of the “Permitted Acquisitions” section of
such paragraph:

Notwithstanding the foregoing, from and after March __, 2009, purchase, own,
invest in or otherwise acquire, directly or indirectly, any capital stock,
interests in any partnership, limited liability company or joint venture, or
otherwise obtain any equity ownership of any other person or entity unless
approved by Bank in its sole discretion.




(2)

by inserting the following at the end of the “Other Investments” section of such
paragraph:

Notwithstanding the foregoing, from and after March __, 2009, purchase any
stock, securities, or evidence of indebtedness of any other person or entity
(including government securities and commercial bank certificates of deposit),
unless approved by Bank in its sole discretion.




(iv)

The “Monthly and Quarterly Compliance Certificate” paragraph of the Loan
Agreement is hereby deleted in its entirety and the following is substituted in
lieu thereof:

COMPLIANCE CERTIFICATE.  Borrower agrees to deliver a Compliance Certificate
(each a “Compliance Certificate”) to Bank: (a) as soon as available but in any
event within 45 days after the end of each fiscal quarter, a quarterly
Compliance Certificate demonstrating pro forma compliance (including
calculations) by Borrower and the Guarantors with each covenant contained in the
Financial Covenants paragraph, (b) as soon as available but in any event within
20 days after the end of each month, a monthly Compliance Certificate
demonstrating compliance with and the calculations for the determination of the
Maximum Availability in accordance with the Availability paragraph in the
Revolving Credit Note and (c) at such other times as Bank shall reasonably





3







--------------------------------------------------------------------------------

request, in each case, in form and substance reasonably satisfactory to Bank.




(v)

The “Financial Covenants” paragraph of the Loan Agreement is hereby amended as
follows:

(1)

by deleting the “Capital Expenditures” section in its entirety and substituting,
in lieu thereof, the following:

Capital Expenditures.  Borrower and Guarantors shall not, during any fiscal
year, expend on gross fixed assets (excluding the pro forma impact of Permitted
Acquisitions consummated during such fiscal year, but including gross leases to
be capitalized under generally accepted accounting principles and leasehold
improvements), through and including fiscal year ended December 31, 2009,
$2,000,000.00 in the aggregate and, $500,000.00 in the aggregate thereafter.




(2)

by inserting the following at the end of the “Limitation on Debt” section of
such paragraph:

Notwithstanding the foregoing, from and after March __, 2009, Borrower and
Guarantors shall not, directly or indirectly, create, incur, assume or become
liable for any additional indebtedness, whether contingent or direct (other than
warrants and employee stock options or employee buy-back programs of the
Borrower and Guarantors existing as of February 27, 2008, and disclosed in
Borrower’s Form 10-Q filed for the period ended September 30, 2007), unless
approved by Bank in its sole discretion.




(3)

by inserting the following at the end of the “Dividends and Distributions”
section of such paragraph:

Notwithstanding the foregoing, from and after March __, 2009, Borrower shall not
declare or pay dividends or make other similar distributions to its
shareholders, unless approved by Bank in its sole discretion.”;




(4)

by inserting the following at the end of the “Stock Repurchases” section of such
paragraph:

Notwithstanding the foregoing, from and after March __, 2009, Borrower shall not
make any Equity Repurchases unless approved by Bank in its sole discretion.




(5)

by inserting the following at the end of the “Calculation of EBITDA” section of
such paragraph:

Notwithstanding the foregoing, for periods commencing January 2009, EBITDA shall
be further adjusted to include the specific add backs set forth on Exhibit A
attached hereto.  For clarification purposes, the add backs set forth under the
heading “One-Time Expense” may be added back only in the amounts and during the
months set forth on Exhibit A.  For further clarification purposes, the add





4







--------------------------------------------------------------------------------

backs set forth under the heading “Addbacks for Segments to be Sold” may be
added back only to the extent that the corresponding Subsidiaries are not yet
sold (as permitted under this Agreement) and only in the amounts and during the
months set forth on Exhibit A.”.  




(vi)

The Loan Agreement is hereby amended by adding the following new “Exhibit A”
attached hereto as Exhibit A.

(b)

Amendments to the Revolving Credit Note.  

(i)

The “Availability” paragraph of the Revolving Credit Note is hereby amended by
deleting the first sentence of such paragraph and replacing such sentence with
the following:

The aggregate principal of Advances under this Note shall not exceed (the
“Maximum Availability”): (A) for the period commencing on the date of this Note
and concluding March __, 2009, the lesser (x) of $15,000,000 and (y) 1.75 times
the 12 month trailing EBITDA of Borrower, as calculated quarterly by Bank for
the preceding Calculation Period (as defined in the Loan Agreement) minus the
aggregate outstanding amount under the Term Note; (B) for the period commencing
March __, 2009 and concluding on the earlier of (a) the closing date of the sale
of MarketSmart Advertising, Inc. or (b) September 30, 2009, the aggregate
principal of Advances under this Note shall not exceed the lesser of: (x)
$8,000,000 or (y) 2.00 times the 12 month trailing EBITDA of Borrower, as
calculated monthly by Bank for the preceding 12 month period minus the aggregate
outstanding amount under the Term Note minus the aggregate undrawn and unexpired
amount of the then outstanding Letters of Credit minus the aggregate amount of
unreimbursed drawings under all Letters of Credit outstanding at such time; and
(C) for the period commencing from the earlier of (a) the closing date of the
sale of MarketSmart Advertising, Inc. or (b) October 1, 2009, the aggregate
principal of Advances under this Note shall not exceed the lesser of: (x)
$8,000,000 (provided, however, as of October 1, 2009, such amount shall be
reduced to $6,000,000) or (y) 1.50 times the 12 month trailing EBITDA of
Borrower, as calculated monthly by Bank for the preceding 12 month period minus
the aggregate outstanding amount under the Term Note minus the aggregate undrawn
and unexpired amount of the then outstanding Letters of Credit minus the
aggregate amount of unreimbursed drawings under all Letters of Credit
outstanding at such time.  




(ii)

The “Interest Rate” paragraph of the Revolving Credit Note is hereby amended by
inserting, immediately preceding the parenthetical “(the “Interest Rate”), the
following:

, provided, that (x) from March __, 2009 through September 30, 2009, the
Applicable Margin shall be 4.00% and (y) from and after October 1, 2009 the
Applicable Margin shall be 7.00%, provided further, that the Interest Rate
during the period from and after January 1, 2009 shall in no event be less than
7.00%





5







--------------------------------------------------------------------------------




(iii)

The “Repayment Terms” paragraph of the Revolving Credit Note is hereby amended
by deleting “February 27, 2011” and substituting, in lieu thereof, “March 31,
2010”.

(iv)

The Revolving Credit Note is hereby amended by adding the following new
“Mandatory Repayment” paragraph after the “Repayment Terms” paragraph:

MANDATORY REPAYMENT.  Upon the sale or liquidation, outside of the ordinary
course of business, of a Material (defined below) amount of any Collateral, any
Subsidiary or other asset, Borrower shall apply Net Cash Proceeds (defined
below) first, to immediately prepay outstanding loans under the Term Note and
second, to the extent there are Net Cash Proceeds remaining after fully
prepaying the Term Note, to immediately prepay outstanding loans under this
Note.  The Maximum Availability under this Note shall be permanently reduced by
the gross proceeds of such sale or liquidation as are applied to this Note.  The
amount of such mandatory payments will be 100% of the Net Cash Proceeds. “Net
Cash Proceeds” shall mean the gross cash proceeds received by Borrower or any
Guarantor in connection with any sale or liquidation, outside of the ordinary
course of business, of any Collateral, any Subsidiary or other asset less the
sum of all income taxes and other taxes asserted by any governmental authority
as a result of such sale and any other reasonable actual third party costs of
sale approved by Bank  in connection therewith.  “Material” shall mean Net Cash
Proceeds in excess of $25,000 for any single such sale or liquidation and Net
Cash Proceeds in excess of $100,000 in the aggregate for all such sales or
liquidations occurring from and after March __, 2009.




(c)

Amendments to the Term Note.  

(i)

The “Interest Rate” paragraph of the Term Note is hereby amended by deleting the
first sentence thereof and replacing such sentence with the following:

Interest shall accrue on the unpaid principal balance of this Note (x) from the
date hereof through December 31, 2008 at the LIBOR Rate plus 2.50%, (y) from
March __, 2009 through September 30, 2009 at the LIBOR Rate plus 4.00% and (z)
from and after October 1, 2009 at the LIBOR Rate plus 7.00%, as that rate may
change from day to day in accordance with changes in the LIBOR Rate (the
“Interest Rate”), provided, that the Interest Rate during the period from and
after March __, 2009 shall in no event be less than 7.00%.  




(ii)

The “Repayment Terms” paragraph of the Term Note is hereby amended by deleting
“February 15, 2011” and substituting, in lieu thereof, “March 31, 2010”.

(iii)

The Term Note is hereby amended by adding the following new “Mandatory
Repayment” paragraph after the “Repayment Terms” paragraph:

“MANDATORY REPAYMENT.  Upon the sale or liquidation, outside of the





6







--------------------------------------------------------------------------------

ordinary course of business, of a Material (defined below) amount of any
Collateral, any Subsidiary or other asset, Borrower shall apply Net Cash
Proceeds (defined below) first, to immediately prepay outstanding loans under
this Note and second, to the extent there are Net Cash Proceeds remaining after
fully prepaying this Note, to immediately prepay outstanding loans under the
Revolving Note.  The Maximum Availability under the Revolving Note shall be
permanently reduced by the gross proceeds of such sale or liquidation applied to
the Revolving Note.  The amount of such mandatory payments will be 100% of the
Net Cash Proceeds. “Net Cash Proceeds” shall mean the gross cash proceeds
received by Borrower or any Guarantor in connection with any sale or
liquidation, outside of the ordinary course of business, of any Collateral, any
Subsidiary or other asset less the sum of all income taxes and other taxes
asserted by any governmental authority as a result of such sale and any other
reasonable actual third party costs of sale approved by Bank in connection
therewith.  “Material” shall mean Net Cash Proceeds in excess of $25,000 for any
single such sale or liquidation and Net Cash Proceeds in excess of $100,000 in
the aggregate for all such sales or liquidations occurring from and after March
__, 2009.




(iv)

Schedule A of the Term Note is hereby deleted in its entirety and the new
Schedule A attached hereto as Exhibit B is hereby substituted in lieu thereof.

3.

Consent to each Segment Sale; Net Cash Proceeds of each Segment Sale to Bank.  

(d)

Notwithstanding anything contained in the Loan Documents to the contrary, Bank
hereby consents to the Segment Sales provided that each of the following
conditions are satisfied for each Segment Sale: (i) Borrower shall provide
copies of any sale agreements or similar documents to Bank in connection with
any Segment Sale, such documents to be in form and substance reasonably
satisfactory to Bank, (ii) each Segment Sale shall be consummated in all
material respects in accordance with the terms and conditions of such sale
agreements provided to Bank, (iii) no material provision of such sale agreements
shall have been amended, modified or waived since the date of delivery of such
sale agreements to Bank without the prior written consent of Bank, which consent
shall not be unreasonably withheld, (iv) Borrower shall provide Bank with copies
of such additional documents and information relating to such Segment Sale as
Bank shall reasonably request and (v) promptly after receipt thereof, Borrower
shall apply Segment Cash Proceeds (as defined below) first, to immediately
prepay outstanding loans under the Term Note and second, to the extent there are
proceeds remaining after fully prepaying the Term Note, to immediately prepay
outstanding loans under the Revolving Credit Note.  The Maximum Availability
under the Revolving Credit Note shall be permanently reduced by the gross
proceeds of such sale or liquidation applied to the Revolving Credit Note.  The
amount of such mandatory payments will be 100% of the Segment Cash Proceeds.
“Segment Cash Proceeds” shall mean the gross cash proceeds received by Borrower
or any Guarantor in connection with any Segment Sale less the sum of all income
taxes and other taxes asserted by any governmental authority as a result of such
sale and any other reasonable actual third party costs of sale in connection
therewith.

(e)

Upon consummation of any Segment Sale pursuant to the terms and conditions
hereunder, to the extent Bank has a lien on any of the assets of such Segment
being sold or such





7







--------------------------------------------------------------------------------

Segment being sold is subject to the Guaranty Agreement, Security Agreement or
any other Loan Document, Bank shall release such Segment from such Guaranty
Agreement, Security Agreement and any other Loan Documents to which it is a
party and shall release such liens of such Segment held by Bank and shall
promptly execute such documents as may be reasonably requested to evidence such
release of liens.

4.

Amendment Fee.  In consideration of the agreements set forth herein, Borrower
shall pay to Bank an amendment fee in the amount of $115,000 which amendment fee
shall be fully earned on the date hereof (the “Amendment Fee”) and shall be
payable (i) $57,500 on the date hereof and (ii) $57,500 to be paid on September
30, 2009, unless all Obligations are paid in full prior to September 30, 2009 in
which case payment of the second installment of the Amendment Fee will be
waived.  The Amendment Fee is in addition to all other fees, interest, costs and
expenses payable in connection with the Loan Documents and may be charged by
Bank to any account of Borrower maintained by Bank.  The Amendment Fee shall be
fully earned by Bank notwithstanding any failure by Borrower to comply with any
other term of this Amendment.  

5.

Reaffirmations by Borrower and the Guarantors.

(a)

Acknowledgment of Obligations.  Borrower and Guarantors hereby acknowledge,
confirm and agree that, as of March 11, 2009, (a) Borrower is indebted to Bank
in respect of the Revolving Credit Note in the principal amount of
$5,413,283.38, (b) Borrower is indebted to Bank in respect of the Term Note in
the aggregate principal amount of $2,682,439.15, under Letter of Credit
#SM227727 remains outstanding and undrawn in the amount of $725,000, and (d) the
Swap Agreement Early Termination Amount was, as of March 11, 2009, $83,460.1
 All such Loans, together with interest accrued and accruing thereon, and all
other Obligations, fees, costs, expenses and other charges now or hereafter
payable by Borrower to Bank, in accordance with the Loan Documents and the Swap
Agreements (including this Agreement), are unconditionally owing by Borrower and
Guarantors to Bank without offset, defense or counterclaim of any kind, nature
or description whatsoever; and upon early termination of the Swap Agreements,
the Swap Agreement Early Termination Amount shall be due and payable without
offset, defense or counterclaim of any kind, nature or description whatsoever.  

(b)

Acknowledgment of Security Interests.  Borrower and Guarantors hereby
acknowledge, confirm and agree that Bank has and shall continue to have valid,
enforceable and perfected first-priority liens upon and security interests in
the Collateral heretofore granted to Bank pursuant to the Loan Documents or
otherwise granted to or held by Bank.

6.

Conditions to Effectiveness.  This Amendment shall become effective as of the
date when the following conditions have been met (the “Effective Date”):

(a)

Bank shall have received a copy of this Amendment executed by Borrower, the
Guarantors and by Bank (whether such parties shall have signed the same or
different copies);

———————

1 Borrower acknowledges that Swap Agreement Early Termination Amounts are only a
reasonable estimate may change daily until an early termination date and a
settlement amount is determined in accordance with the terms of each of the Swap
Agreements.





8







--------------------------------------------------------------------------------

(b)

payment of the Amendment Fee in accordance with Section 54;

(c)

Borrower shall have paid to Bank the Swap Agreement Early Termination Amount
without offset, defense or counterclaim of any kind, nature or description
whatsoever;

(d)

Bank shall have been reimbursed by Borrower for all reasonable fees and
third-party out-of-pocket charges and other expenses incurred in connection with
this Amendment and the transactions contemplated thereby, including, without
limitation, the reasonable attorneys’ fees and expenses of K&L Gates LLP;

(e)

Bank shall have received any other documents or instruments reasonably requested
by Bank in connection with the execution of this Amendment and the transactions
contemplated thereby; and

(f)

an officers’ certificate from a duly authorized officer of Borrower certifying,
among other things, that attached are true and correct copies of: (i)
certificate of the existence of Borrower, issued by the Secretary of State of
the jurisdiction of organization, and each other jurisdiction where such
Borrower is required to qualify to transact business, (ii) the Bylaws of
Borrower, (iii) resolutions adopted by the Board of Directors of Borrower
authorizing the execution, delivery and performance of this Agreement, and the
other documents and certificates to be delivered in connection herewith; and
(iv) the names, incumbency and certified signatures of those persons authorized
on behalf of Borrower to sign this Amendment and the other documents and
certificates to be delivered in connection herewith.




7.

Representations and Warranties.  After giving effect to the amendments set forth
herein, Borrower and each Guarantor hereby certifies that (a) each of the
representations and warranties set forth in the Loan Agreement, the Revolving
Credit Note, the Term Note, the Guaranty Agreement, the Security Agreement and
the other Loan Documents is true and correct in all material respects as of the
date hereof as if fully set forth herein (except for any representation and
warranty made as of an earlier date, which representation and warranty shall
remain true and correct as of such earlier date), (b) no Default has occurred
and is continuing as of the date hereof and (c) the execution, delivery, and
performance of this Amendment have been authorized by all requisite corporate
action.

8.

Confirmation of all Loan Documents.  By their execution hereof, Borrower and
each Guarantor hereby expressly (a) consents to the modifications, consents and
amendments set forth in this Amendment, (b) reaffirms all of its respective
covenants, representations, warranties and other obligations set forth in the
Loan Agreement, the Revolving Credit Note, the Term Note, the Guaranty
Agreement, the Security Agreement and each of the Loan Documents to which it is
a party and (c) acknowledges, represents and agrees that its respective
covenants, representations, warranties and other obligations set forth in the
Loan Agreement, the Revolving Credit Note, the Term Note, the Guaranty
Agreement, the Security Agreement and each of the Loan Documents to which it is
a party remain in full force and effect.





9







--------------------------------------------------------------------------------

9.

Release.  

(a)

In consideration of the agreements of Bank contained herein and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Borrower and Guarantors, each on behalf of itself and its
successors, assigns, and other legal representatives hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges Bank,
and its successors and assigns, and its present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (Bank and all such other
Persons being hereinafter referred to collectively as the “Releasees” and
individually as a “Releasee”), of and from all demands, actions, causes of
action, suits, controversies, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, which
Borrower, Guarantor or any of their respective successors, assigns, or other
legal representatives may now or hereafter own, hold, have or claim to have
against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever that arose or has arisen at any
time on or prior to the day and date of this Amendment, for or on account of, or
in relation to, or in any way in connection with any of the Loan Agreement, the
Swap Agreements, the other Loan Documents or this Amendment or transactions
thereunder or related thereto.




(b)

Borrower and Guarantors each understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
that may be instituted, prosecuted or attempted in breach of the provisions of
such release.




(c)

Borrower Guarantors each agrees that no fact, event, circumstance, evidence or
transaction that could now be asserted or that may hereafter be discovered that
relate to conduct prior to the date of this Amendment shall affect in any manner
the final, absolute and unconditional nature of the release set forth above.




10.

Covenant Not to Sue.  Borrower and Guarantors, each on behalf of itself and its
successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably, covenants and agrees with and in favor of each
Releasee that it will not sue (at law, in equity, in any regulatory proceeding
or otherwise) any Releasee on the basis of any Claim released, remised and
discharged by Borrower pursuant to Section 9 above.  If Borrower or any
Guarantor, or any of their respective successors, assigns or other legal
representatives, violates the foregoing covenant, Borrower and Guarantors, each
for itself and its successors, assigns and legal representatives, agrees to pay,
in addition to such other damages as any Releasee may sustain as a result of
such violation, all attorneys' fees and costs incurred by any Releasee as a
result of such violation.

11.

Miscellaneous.  

(a)

This Amendment is limited and, except as set forth herein, shall not constitute
a modification, acceptance or waiver of any provision of the Loan Agreement, the
Revolving





10







--------------------------------------------------------------------------------

Credit Note, the Term Note, any Loan Document or any other document or
instrument entered into in connection therewith.

(b)

This Amendment may be executed in multiple counterparts, each of which shall be
deemed an original, but all of which shall constitute one and the same
agreement, and the signature pages from any counterpart may be appended to any
other counterpart to assemble fully-executed counterparts.  Counterparts of this
Amendment may be exchanged via electronic means, and a facsimile of any party's
signature shall be deemed to be an original signature for all purposes.

(c)

This Amendment and the rights and obligations of the parties hereunder shall be
construed in accordance with and governed by the laws of the State of North
Carolina without giving effect to the conflicts of law provision thereof.

(d)

On and after the effectiveness of this Amendment, each reference in the Loan
Agreement, the Revolving Credit Note, the Term Note or any other Loan Document
shall mean and be a reference to the Loan Agreement, the Revolving Credit Note,
the Term Note and any other Loan Document as amended by this Amendment.  This
Amendment constitutes a “Loan Document”.







[Signature Page Follows]





11







--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first above written.







[CORPORATE SEAL]

 

KOWABUNGA! INC. (formerly known as THINK

PARTNERSHIP INC.), a Nevada corporation

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/Richard Howe

 

 

 

Name:

Richard Howe

 

 

 

Title:

CEO

 

 

 

 

 

 

 

 

 

 

 

[CORPORATE SEAL]

 

CHERISH, INC., a Florida corporation

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/Richard Howe

 

 

 

Name:

Richard Howe

 

 

 

Title:

CEO

 

 

 

 

 

 

 

 

 

 

 

[CORPORATE SEAL]

 

CHECKUP MARKETING, INC., a North Carolina

corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/Richard Howe

 

 

 

Name:

Richard Howe

 

 

 

Title:

CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[CORPORATE SEAL]

 

RIGHTSTUFF INC., a North Carolina corporation

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/Richard Howe

 

 

 

Name:

Richard Howe

 

 

 

Title:

CEO

 

















--------------------------------------------------------------------------------











[CORPORATE SEAL]

 

MARKETSMART ADVERTISING, INC., a North Carolina

corporation

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/Richard Howe

 

 

 

Name:

Richard Howe

 

 

 

Title:

CEO

 

 

 

 

 

 

 

 

 

 

 

[CORPORATE SEAL]

 

OZONA ONLINE NETWORK, INC., a Florida corporation

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/Richard Howe

 

 

 

Name:

Richard Howe

 

 

 

Title:

CEO

 

 

 

 

 

 

 

 

 

 

 

[CORPORATE SEAL]

 

KOWABUNGA MARKETING, INC., a Michigan

corporation

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/Richard Howe

 

 

 

Name:

Richard Howe

 

 

 

Title:

CEO

 

 

 

 

 

 

 

 

 

 

 

[CORPORATE SEAL]

 

PRIMARYADS, INC., a New Jersey corporation

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/Richard Howe

 

 

 

Name:

Richard Howe

 

 

 

Title:

CEO

 

 

 

 

 

 

 

 

 

 

 

[CORPORATE SEAL]

 

REAL ESTATE SCHOOL ONLINE INC., a Florida

corporation

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/Richard Howe

 

 

 

Name:

Richard Howe

 

 

 

Title:

CEO

 

 

 

 

 

 

 

 

 

 

 

















--------------------------------------------------------------------------------











[CORPORATE SEAL]

 

VINTACOM FLORIDA, INC., a Florida corporation

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/Richard Howe

 

 

 

Name:

Richard Howe

 

 

 

Title:

CEO

 

 

 

 

 

 

 

 

 

 

 

[CORPORATE SEAL]

 

MOREX MARKETING GROUP, LLC, a New York limited

liability company

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/Richard Howe

 

 

 

Name:

Richard Howe

 

 

 

Title:

CEO

 

 

 

 

 

 

 

 

 

 

 

[CORPORATE SEAL]

 

LITMUS MEDIA, INC., a Missouri corporation

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/Richard Howe

 

 

 

Name:

Richard Howe

 

 

 

Title:

CEO

 

 

 

 

 

 

 

 

 

 

 

[CORPORATE SEAL]

 

ILEAD MEDIA LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/Richard Howe

 

 

 

Name:

Richard Howe

 

 

 

Title:

CEO

 

 

 

 

 

 

 

 

 

 

 














--------------------------------------------------------------------------------











[CORPORATE SEAL]

 

VALIDCLICK, INC., a Missouri corporation

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/Richard Howe

 

 

 

Name:

Richard Howe

 

 

 

Title:

CEO

 

 

 

 

 

 

 

 

 

 

 

[CORPORATE SEAL]

 

SECOND BITE, LLC., a Kansas limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/Richard Howe

 

 

 

Name:

Richard Howe

 

 

 

Title:

CEO

 

 

 

 

 

 

 

 

 

 

 














--------------------------------------------------------------------------------











[CORPORATE SEAL]

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

C. Douglass Riddle

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 











--------------------------------------------------------------------------------







EXHIBIT A




EBITDA Reconciliation




See Attached.











--------------------------------------------------------------------------------







EXHIBIT B




Schedule A to the Term Note










See Attached.














--------------------------------------------------------------------------------







SCHEDULE A







The Note will be paid in the principal amounts plus accrued interest on the
dates as shown below:




Payment Due Date

Principal Payment Due

Remaining Principal

Outstanding

(following scheduled principal

payment)

Feb 27, 2008

0.00

5,000,000.00

Mar 27, 2008

128,298.12

4,871,701.88

Apr 28, 2008

126,512.64

4,745,189.24

May 27, 2008

129,509.18

4,615,680.06

Jun 27 2008

128,611.79

4,487,068.27

Jul 28 2008

129,265.21

4,357,803.06

Aug 27, 2008

130,636.14

4,227,166.92

Set 29, 2008

129,200.08

4,097,966.84

Oct 27, 2008

133,256.90

3,964,709.94

Nov 28, 2008

131,269.31

3,833,440.63

Dec 29, 2008

132,586.00

3,700,854.63

Jan 27, 2009

134,472.67

3,566,381.96

Feb 27, 2009

133,942.81

3,432,438.15

Mar 27, 2009

136,310.93

3,296,128.22

Apr 27, 2009

135,315.85

3,160,812.37

May 27, 2009

136,521.35

3,024,291.02

Jun 29, 2009

135,705.64

2,888,585.38

Jul 27, 2009

138,806.61

2,749,778.77

Aug 27, 2009

138,091.61

2,611,687.16

Set 28, 2009

138,365.16

2,473,322.00

Oct 27, 2009

140,306.86

2,333,015.14

Nov 27, 2009

140,209.00

2,192,806.14

Dec 28, 2009

140,921.34

2,051,884.80

Jan 27, 2010

141,973.58

1,909,911.22

Feb 26, 2010

142,671.61

1,767,239.61

Mar 31, 2010

1,767,239.61

0.00












